Case 1:18-cr-00392-GLR Document 36 Filed 05/03/19 Page 1 of 2

« ?
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF- MARYLAND
UNITED STATES OF AMERICA * "O7
Vv. : ae ~
*  Crim>No. GLR-18-392
REGINALD RICKS, *
*
Defendant. *

KRRKKKRKKE RARE KK

ORDER OF RESTITUTION

WHEREAS, the defendant, Reginald Ricks pled guilty pursuant to a written plea
agreement to Counts One and Two of the Indictment, charging him with violations of 18 U.S.C. §
2113(a), (d) and 18 U.S.C. § 924(c)(1)(A)(ii).

WHEREAS, pursuant to his plea agreement, the defendant agreed that, pursuant to 18
U.S.C. §§ 3663 and 3663A and §§ 3563(b)(2) and 3583(d), the Court may order restitution of the
full amount of the actual, total losses caused by the offense conduct set forth in the factual
stipulation in the plea agreement. |

WHEREAS, pursuant to the factual stipulation in the plea agreement, the defendant agreed
that he owes a total of $6,300 in restitution to the victim financial institution.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
THAT:

1. Pursuant to 18 U.S.C. §§ 3663A and 3771, total restitution in the amount of
$6,300 is ordered for the identified victim set forth below, and the total amount of restitution is
payable in full immediately.

2. The amounts payable to the victim is as follows:

 
 
 
 
  

Case 1:18-cr-00392-GLR Document 36 Filed 05/03/19 Page 2 of 2

a. PNC Bank, 300 Sth Ave. Pittsburgh, PA 15222 — $6,300

Jas

Hon. George CL. Russell II
United States District Judge

va. 3/9
